Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128032                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  REBECCA BAHAR, TODD COOK,                                                                           Stephen J. Markman,
  DEMITRIOUS ECONOMIDES, SHERRY                                                                                      Justices
  KAYE, DOROTHY OWEN, JAMES RAMEY,
  RYCUS FLOOR COVERING, INC., STEVE
  SPIEGEL, and SUMMIT HOSPITALITY, INC.,
             Plaintiffs-Appellants,
  v        	                                                        SC: 128032
                                                                    COA: 249263
                                                                    Ingham CC: 03-000122-CB
  AMERITECH MICHIGAN, 

           Defendant-Appellee. 


  _________________________________________/

               On order of the Court, the application for leave to appeal the January 4,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 28, 2005
                 _________________________________________
       d0919                                                                Clerk